Case 7:19-cv-00863-EKD-JCH Document 70 Filed 11/20/20 Page 1 of 2 Pageid#: 329




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Roanoke Division

 TRAVIS WAYNE TOLLEY,
                Plaintiff
 v.                                                             Civil Action No. 7:19-cv-00863


 ALAN W. BUZZARD, BEN CALDWELL,
 and GREG GARDNER,
                        Defendants.

                                       MOTION TO DISMISS

        Comes now your Defendant, Alan W. Buzzard (“Detective Buzzard”), by counsel, and moves

 the Court pursuant to Rule 12(b)(6) F.R.C.P. to dismiss Plaintiff, Travis Wayne Tolley’s, “Second

 Cause of Action” and “Third Cause of Action” in his Third Amended Complaint since they fail

 respectively to state claims of either a Fourth Amendment or a First Amendment Free Exercise of

 Religion claim under the United States Constitution actionable against your Defendant.

        A brief in support of this Motion is filed this date.

        WHEREFORE, your Defendant Alan W. Buzzard moves the Court to dismiss Tolley’s

 attempted Second Cause of Action under the Fourth Amendment and Third Cause of Action under

 the First Amendment with prejudice.



                                        ALAN W. BUZZARD
                                           By Counsel



 s/Richard H. Milnor
 Richard H. Milnor, Esquire (VSB #14177)
 Zunka, Milnor & Carter, Ltd.
 414 Park Street
 P O Box 1567
Case 7:19-cv-00863-EKD-JCH Document 70 Filed 11/20/20 Page 2 of 2 Pageid#: 330




 Charlottesville VA 22902
 Telephone: (434) 977-0191
 Facsimile: (434) 977-0198
 rmilnor@zmc-law.com
        Counsel for Alan W. Buzzard




                                    CERTIFICATE OF SERVICE

         I hereby certify that on the 20th day of November, 2020, I electronically filed the foregoing

 Motion with the Clerk of the Court using the CM/ECF system, which will send notification of such

 filing to all counsel of record.


 s/Richard H. Milnor
 Richard H. Milnor, Esquire (VSB #14177)
 Zunka, Milnor & Carter, Ltd.
 414 Park Street
 P O Box 1567
 Charlottesville VA 22902
 Telephone: (434) 977-0191
 Facsimile: (434) 977-0198
 rmilnor@zmc-law.com
        Counsel for Alan W. Buzzard




                                                   2
